DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 12-15 are pending.
Applicant’s election without traverse of group III claim 15 in the reply filed on 12/22/2021 is acknowledged.
Claims  1-5, 12-14 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Claim 15 is under consideration.
Priority
The instant application claims priority to a continuation of U.S. Patent Application No. 15/401,832, filed on January 9, 2017, which was a continuation-in-part of International Application PCT/JP2015/050028, which was filed on January 5, 2015, and designated the U.S., and claims priority from Japanese Patent Application 2014-142804, which was filed on July 11, 2014. As such the effectively filed date for the instant application is 07/11/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura Katsuhisa (Biomaterials, 32(30): 7355-7362, 2011) as evidenced by Kacimi (Circ Res, 82: 576-586, 1998).
Claim interpretation; The claim reads on method for constructing cardiac tissue said method comprising contacting a cardiac cell with fibroblasts expressing VCAM-1 in culture to culture the cardiac cell. Therefore, the art of  Matsuura Katsuhisa coculture of ES-derived cardiomyocytes with cardiac fibroblasts as evidenced by Kacimi cardiac fibroblasts express VCAM-1 as set forth below is appropriate.
Matsuura Katsuhisa discloses coculture of ES-derived cardiomyocytes with cardiac fibroblasts isolated from neonatal mouse hearts on the temperature-responsive culture dishes, cell sheets were created. promoted cell sheet formation (abstract, p 7361 1st column 1st paragraph)). These findings indicate that the existence of non-cardiomyocytes potentially expressing extracellular matrix components may be important for forming cardiac cell sheets (p 7361, 1st column 1st paragraph). Furthermore, when the extracellular action potential was recorded, unidirectional action potential propagation was observed. The present findings suggest that stirred suspension cultures with appropriate growth factors are capable of producing cardiomyocytes effectively and easily, and that ES-derived cardiac cell sheets may be a promising tool for the development of bioengineered myocardium.  The existence of fibroblasts was important for creating cardiac cell sheets using ES-derived cardiomyocytes (p 7359, 2nd column 1st paragraph).  The ES-derived cardiac cell sheet might have functions as bioengineered myocardium in term of synchronous electrical coupling as similar to cardiac cell sheets of neonatal rat cardiomyocytes and might provide us the helpful models for evaluating genetic disordered myocardium if patient-specific iPS cells are available (p 7359, 2nd column 1st paragraph).
Matsuura Katsuhisa does not teach the fibroblasts express VCAM-1 (CD106).
However, before the instant effective filing date of the instant invention, as evidenced by Kacimi cardiac fibroblasts express VCAM-1 (abstract, fig. 2, basal VCAM-1 expression).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632